internal_revenue_service number release date cc el gl br1 gl-803390-98 uilc date memorandum for assistant district_counsel northern california from alan c levine chief branch general litigation subject redemption of property from multiple purchasers this is in response to your memorandum regarding the above subject although as you have stated the redemption question regarding this taxpayer has been put to rest the questions you presented merit further consideration as you indicate that they are likely to arise in the future given that the real_estate market in northern california is currently strong and the district is identifying a significant number of redemptions issue s when property is purchased at a nonjudicial foreclosure by more than one purchaser and the internal_revenue_service service is unable to demonstrate that the purchasers are acting in partnership must the service redeem each purchaser’s interest in the property through separate tender of redemption funds if the service redeems from at least one purchaser but fails to redeem from all purchasers having an interest in property within the statutory redemption_period does the service acquire a partial interest in the property if a partial interest is obtained may the government seek judicial sale of the property ie a suit for partition in order to realize the value of its interest may the service tender redemption funds to a designated agent of the purchaser s if the service may tender redemption funds to an agent what evidence of agency should be required is the successful evasion of the service’s diligent attempts to tender a redemption check the equivalent of a refusal to accept tender gl-803390-98 is there any legal purpose served in depositing a redemption check into a director’s account as suggested by irm which would not be accomplished by having the director hold the check in a safe if a redemption check is deposited into a director’s account as suggested by irm should the purchaser be credited with interest on the funds conclusions issue no - the service must redeem from all the purchasers not just a portion of them issue no - the service does not have authority to redeem less than the entire property issue no - as stated in issue no the service lacks authority to redeem less than the entire property issue no - the service may tender redemption funds to an agent of the purchaser provided he or she has obtained the requisite power_of_attorney prescribed by sec_601_504 issue no - a properly executed form_2848 satisfies the requirements for both a power_of_attorney and a declaration of representative issue no - the successful evasion of the service's efforts to tender a redemption check is tantamount to a refusal to accept tender issue no - the service's segregating the redemption money by depositing it into a separate_account and not returning it to the revolving fund will be evidence that an attempt at redemption has been made issue no - pursuant to u s c d interest will be paid where the service redeems real_property where the service is unable to tender redemption funds to the purchaser at a nonjudicial_sale and the check is deposited in the district director's special account the purchaser should be credited with interest but only up until the date the check is deposited in that account gl-803390-98 facts two purchasers cooperated in purchasing the subject real_property at a foreclosure sale they did not hold themselves out as partners and they took title as tenants in common they attempted by letters to the service to designate an agent for purposes of dealing with the service on redemption matters the service did not receive the letters until only a few days prior to the expiration of the redemption_period and after one of the purchasers had gone out of town on vacation and could not be reached law and analysis under the redemption concept the service does not have the option of purchasing only part of the property the plain wording of the statute sec_7425 authorizes the service to redeem the actual property that was sold there is no authorization to redeem only a portion or fraction of the real_property sold if congress had intended the service to have the power to redeem a fraction of the real_property sold it would have explicitly provided for such authority for example sec_6337 specifically states that after the administrative sale of real_property it shall be permitted to redeem the property sold or any particular tract of such property emphasis added congress could have enacted sec_7425 to contain a similar provision allowing the government to redeem a particular tract of the real_property sold or some other fractional interest but congress chose not to give this authority to the government as a matter of statutory construction it is generally presumed that congress acts intentionally and purposely when it includes particular language in one section of a statute but omits it in another 114_sct_1757 congress clearly omitted from the government's authority the ability to redeem a fractional portion of the real_property sold consequently we cannot interpret sec_7425 to contain that very same authority thus the government may redeem the entire property sold but nothing less than the entire property returning to your first question you asked when property is purchased at a nonjudicial foreclosure by more than one purchaser and the service is unable to demonstrate that the purchasers are acting in partnership must the service redeem each purchaser's interest in the property through separate tender of redemption checks gl-803390-98 applying the above analysis to the given scenario the government would have to redeem all of the purchasers’ interests in order to redeem the entire parcel of real_property this leads to the next question of identifing the purchasers’ interests where there is no evidence that the purchasers at a nonjudicial foreclosure sale are acting in partnership or some other type of joint_venture ie taking title as joint_tenants or tenants_by_the_entirety it is our opinion that they should be considered to have bought the property as tenants in common a tenancy_in_common may be defined as that character of tenancy whereby two or more persons are entitled to land in such a manner that they have an undivided possession but several freeholds or interests am jur cotenancy and joint_ownership sec_31 as such we believe that each purchaser's interest should be treated as a separate_entity and therefore each should be redeemed through a separate tender of redemption funds before answering the second question it is necessary to define the terms involved one must carefully distinguish the concepts of redeeming the entire property sold under sec_7425 and purchasing a fractional interest_in_real_property as discussed above the service is authorized to redeem the entire property from a sale the service is not authorized under sec_7425 to purchase a fractional interest_in_real_property in other words the concept of redemption is to be used only for purchasing the entire real_property sold at the nonjudicial_sale thus the phrase redemption of a portion of the real_property is a contradiction in terms because the service is not authorized to redeem a portion of the property in our opinion if the service purchases a portion of the real_property from a nonjudicial_sale the service has committed an ultra vires act because it has not redeemed the property and we have found no authority to allow the service to purchase portions of the real_property after a nonjudicial_sale your question asked i f the service redeems from at least one purchaser but fails to redeem from all purchasers having an interest in the property within the statutory period does the service acquire a partial interest in the property as discussed above we do not think it is possible for the service to redeem a portion of real_property the narrow question you raise however is whether the service may acquire a partial interest in the property we think that the service does not acquire a partial interest in the property because an ultra vires purchase is void see mobil oil corp v united_states cn-92-5076 pincite fed cir date the closing agreements do not purport to nor could they modify the statutory provisions applicable here had they sought to they would have been void as ultra vires the irs as a contracting party had no authority to alter the statutory meaning of ‘payment ' see 49_f3d_163 5th cir because an ultra vires contract is null and void the remedy for recission of that contract is to put the parties in the position they would have occupied had the unlawful agreement not been made gl-803390-98 your third question is whether i f a partial interest is obtained may the government seek judicial sale of the property ie a suit for partition in order to realize the value of its interest as discussed above an ultra vires act is void consequently the service does not obtain a partial interest in the property the government moreover cannot compound its error by representing to a court that it has title to the property and is entitled to relief though a suit to partition your fourth question is whether m ay the service tender redemption funds to a designated agent of the purchaser s neither sec_301_7425-4 nor sec_7425 mention the possibility of the service tendering the redemption amount to anyone but the purchaser however sec_601_502 et seq provides rules for powers of attorney that should apply to this question sec_601_501 states that these rules as to the power_of_attorney apply to all offices of the internal_revenue_service in all matters thus the power_of_attorney rules must apply to the service's redemption of real_property the power_of_attorney regulations address payment by the service the authority to receive but not endorse or collect a check drawn on the united_states treasury must be specifically granted in a power_of_attorney sec_601_504 see also sec_601_506 a check drawn on the united_states treasury will be mailed to the recognized representative of a taxpayer provided that a power_of_attorney is filed containing specific authorization for this to be done applying the above to your question we conclude that the service cannot tender redemption funds to a designated agent of the purchaser s unless the purchaser s have executed a power_of_attorney under the regulations that specifically grant the authority to receive a check drawn on the united_states treasury your fifth question is i f the service may tender redemption funds to an agent what evidence of agency power_of_attorney should be required a properly executed form_2848 satisfies the requirements for both a power_of_attorney as described in sec_601_503 and a declaration of representative as described sec_601_502 sec_601_503 as stated above the agent must have a power_of_attorney that explicitly authorizes him to receive a check drawn on the united_states treasury is the successful evasion of the service's diligent attempts to tender a redemption check the equivalent of a refusal to accept tender our research fails to disclose any case law involving redemption by the service under sec_7425 where there has been an attempt to avoid tender of the necessary funds however in 417_f2d_764 10th cir a case involving redemption under sec_6337 the tenth circuit held that where a party willing and able to do so offers to pay another a sum of money and is told that it will not be accepted the offer is a tender without the money being produced the court stated that it had taken this same view in many previous cases in guthrie the plaintiff's actions in attempting to redeem from the purchaser or his lawyer were frustrated as just stated guthrie dealt with redemptions from distraint sales under sec_6337 rather than redemptions from nonjudicial sales gl-803390-98 pursuant to sec_7425 however based upon the rationale set forth by the tenth circuit in guthrie we are of the opinion that with respect to sec_7425 redemptions the successful evasion of the service’s diligent attempts to tender a redemption check is tantamount to the refusal to accept tender with the result that redemption should be deemed to have been accomplished as you have indicated in your memorandum irm permits the service in the event it is unable to accomplish tender of the redemption check to deposit that check into the director’s account we believe the purpose behind this provision is to establish that there was an actual tender of the redemption funds by documenting and segregating this money into a separate_account and not returning it back into the revolving fund evidence has been established of the fact that an attempt at redemption was made we further believe that the placing of the check in the director’s safe would tend to accomplish the same result but caution that the date of placement in the safe should also be documented this date should be considered to be the date of redemption which date in our opinion causes additional interest to cease to accrue on the assumption that it was not possible to tender the redemption check to the purchaser s and it is placed in the district director’s account it is our position that interest will accrue on the redemption amount but only up until the date of its deposit into that account code sec_7425 itself does not provide for the payment of interest in redemption cases but reference sec_28 u s c d which section does provide for such interest section d states that interest shall run from the date of sale but it does not state when that interest will cease to run under normal circumstances ie where the service is able to locate the purchaser s and tender the redemption funds the payment of interest terminates upon tender of the service's check to the purchaser s it would be unreasonable for interest to continue to accrue beyond this date our research fails to disclose any case law or statutory or regulatory basis for payment of interest subsequent to the tender date as a general_rule a lawful bona_fide tender of the amount due stops the further accrual of interest see am jur 2d tender sec_39 as we stated in our response to your sixth question we believe that the successful evasion of the service's diligent attempts to tender a redemption check is tantamount to the refusal to accept tender the ultimate result being that redemption should be deemed to have been accomplished turner v sanchez n m p 2d see also taylor v mutual ben health accident assoc 133_f2d_239 8th cir since as indicated above interest will accrue only until the service tenders payment to the purchaser s interest should not accrue past the date the district gl-803390-98 director deposits the necessary redemption funds into his special account in cases where it is impossible to tender these funds to the purchaser s similarly where the district_director elects to retain the redemption check in his safe the amount of that check should include interest from the date of sale up until the date the check is placed in the safe should the purchaser s ever present themselves to the service and argue that they are entitled among other_amounts to interest we believe that a court would not find the service’s position to be unreasonable please note that the foregoing conclusions are based upon the premise that the service will have accurately ascertained what the purchase_price of the property to be redeemed was and what percentage of that purchase_price was paid_by each purchaser assuming that there were multiple purchasers under sec_301_7425-4 the actual amount_paid for property by a purchaser other than the holder of a lien being foreclosed is the amount_paid by him at the sale please be advised that we have coordinated this response to you with the collection_division in the national_office and they concur with the conclusions reached herein case development hazards and other considerations none if you have any further questions please call ray schuman on
